DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed September 30, 2021.  Claims 1-10 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on September 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10578948 and US 10935870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Note

The current Application claims 371 benefit to PCT/IB2016057366 filed December 5, 2016, which has two provisional applications. The first is 62/361150 filed July 12, 2016 and the second is 62/272367 filed December 29, 2015.
Looking through the claims: 
Claims 5-10 are described in Provisional 62/272367 and 62/361150, therefore gets both dates. 
Claims 1 to 4 are only described in Provisional 62/361150 filed July 12, 2016, therefore these claims only get the filing date of 62/361150. More specifically, the autonomous tracking of the object is not described.

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 1 of claim 2, the limitation reads as “Ww in also parallel”, should be “Ww is also parallel”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.
In regards to the Applicant’s statements that claims 1 to 4, which describe autonomously tracking an object, more specifically claim 1, claims 2 to 4 are dependent on claim 1, Examiner respectfully disagrees. The Applicant argues that on page 9, lines 

Applicant’s arguments, see amendments and arguments, filed September 30, 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. However, upon further consideration, a new ground(s) of rejection in made in view of sister application 17/145309 to be used in a provisional Non-statutory double patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/145309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of using a wide camera and a tele camera to detect and track an object is described in both the current application and co-pending application 17/145309.
In regards to claim 1, 17145309 teaches a digital camera (claim 12 and 13) comprising: a) a Wide camera that provides Wide images with a Wide resolution and a Wide field of view (FOVw), wherein the Wide camera includes a Wide lens with a Wide lens optical axis and a Wide image sensor with a width Ww and a height Hw, wherein Ww > Hw and wherein the Wide camera is configured to detect an object (claim 12, lines 2-3, 7-10); and b) a folded Tele camera that provides Tele images with a Tele field of view (FOVt) smaller than the FOVw, wherein the Tele camera includes a Tele image sensor with a width Wt and a height Ht, wherein Wt > Ht, wherein Ht is parallel to the Wide lens optical axis (col. 12, lines 4-6, 9-11), and wherein the Tele camera is configured to receive data about the object from the Wide camera and to perform autonomous FOVt tracking of the object (claim 12, lines 12-14 and claim 13).
In regards to claim 2, 17145309 teaches the digital camera of claim 1, wherein Ww is also parallel to Wt (claim 12, line 11).
In regards to claim 3, 17145309 teaches the digital camera of claim 1, wherein Ww is also orthogonal to Hw (claim 12, Ww would be orthogonal to Hw, cameras are typically rectangular with a width and height, the width orthogonal to height).

In regards to claim 6, 17145309 teaches the digital camera of claim 1, wherein Ww is also parallel to Wt (claim 12, line 11), but does not specifically teach wherein Wt is also parallel to Hw. Without showing criticality one of ordinary skill in the art at the time the invention was field would have rearranged the wide and tele cameras in such a way as to reduce the amount of space used by the wide and tele cameras providing for a more compact design (MPEP, 2144.04, VI, C). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the wide and tele camera such that Wt is also parallel to Hw in 17145309 in order to reduce the amount of space used by the wide and tele cameras providing for a more compact design (MPEP, 2144.04, VI, C).
.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4, the prior art of record individually or in combination fails to teach the digital camera of claim 1 as claimed, more specifically in combination with wherein the digital camera is further configured to fuse a Wide image acquired during the autonomous FOVt tracking with at least one Tele image acquired during the autonomous FOVt tracking to form a composite image.
In regards to claim 8, the prior art of record individually or in combination fails to teach the digital camera of claim 5 as claimed, more specifically in combination with wherein the digital camera is incorporated in a host device having a user interface for operating the digital camera, and wherein user interface is used to capture simultaneously the Wide image and the Tele image.
Claims 9 and 10 are objected to because of their dependency on claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878